DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
		Claim 1 is objected to because of the following informalities:  
Claim 1, line 2, “produce laser pulse” should be amended to “produce the laser pulses” since laser pulses were claimed in the previous line. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


		Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 7, the several mentions of “the spot” lack antecedent basis since they have yet to be claimed and should be modified to read “a spot”. 
	In regards to claim 17, “the pivot point of the mirror” lacks antecedent basis since it has yet to be claimed in the claims from which 17 depends. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,537,475. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions require a laser source; a projection optical unit comprising one or more lenses; a scanning device with a movable mirror; and an optical correction lens arranged downstream of the scanning device.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,537,475. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions require a laser source; a projection optical unit comprising one or more lenses; a scanning device with a movable mirror; and an optical correction lens arranged downstream of the scanning device. Additionally, U.S. Patent No. 10,537,475 requires the linear drives of Claim 20 (see Claim 4 of the patent) and the combined limitations of Claims 5 and 6 of the patent require the movable mirror having a pivot .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zacharias (US 20080015553).
Regarding claims 1, and 5-7, Zacharias discloses an ophthalmic device for treating eye tissue using laser pulses (Abstract, paragraph 6, laser pulses), comprising, 
a laser source configured to produce laser pulses (Fig. 2, laser source 102);
Fig. 2, coupler/collimator optics 122; paragraphs 84 and 85, the coupler/collimator optics 122 is interpreted as the projection optical unit since the optics would perform the intended use of focusing projection of laser pulse to a focal point adjacent to an intended treatment area because the device is used for treating eye tissue), 
a scanning device, with a movable mirror, arranged downstream from the projection optical unit, configured to deflect the laser pulses projected by the projection optical unit in at least one deflection direction (Fig. 2, beam steering mechanism 128 and mirror 130; paragraph 88), and producing an image field curvature (Fig 2 is capable of correcting the image field curvature created by the scanning device), and 
and an optical correction lens arranged downstream of the scanning device, wherein the optical correction lens is configured to image, in a focused manner, the laser pulses deflected by the scanning device on the intended treatment area in the eye tissue (Fig. 2, lens 132; paragraph 89, lens 132 focuses beam onto a focusing plane at retina, the lens 132 focuses the scanned beam toward a focusing plane at retina, which is presumably the intended treatment area), wherein the optical correction lens has a first lens surface facing the movable mirror and a second lens surface facing the intended treatment area when treating the eye tissue (Figure 2) such as to correct the field image curvature produced by the scanning device (Fig. 2, lens 132, paragraph 89, lens 132 appears to be the same structure as the lens on specification Fig. 2, and thus would perform the same correction function
Regarding claim 2, Zacharias discloses wherein the scanning device is configured to move the movable mirror about a pivot point lying on an optical axis of the projection optical unit and on a surface of the movable mirror (Fig. 2, the steering mechanism 128 appears to move the movable mirror about a pivot point lying on an optical axis of the laser).
Regarding claim 3, Zacharias discloses wherein the scanning device comprises a plurality of linear drives coupled to the movable mirror and the ophthalmic device comprises a control module configured to control the linear drives in such a way that the linear drives rotate the movable mirror about a pivot point lying on an optical axis of the projection optical unit and on a surface of the movable mirror (Fig. 2, the steering mechanism 128 appears to move the movable mirror about a pivot point lying on an optical axis of the laser; paragraph 103, three piezoelectric actuators act as the steering mechanism to rotate the mirror, piezoelectric actuators are interpreted as linear drives as they vibrate linearly).
Regarding claim 4, Zacharias discloses wherein the optical correction lens is configured to image, in the focused manner, the laser pulses deflected by the scanning device for correcting image field curvatures caused by the scanning device to a plane (Fig. 2, lens 132, paragraph 89, lens 132 appears to be the same structure as the lens on specification Fig. 2, and thus would perform the same correction function).
Regarding claim 12, Zacharias discloses a detection module configured to detect the optical correction lens and control a setting of the scanning device depending on detection of the optical correction lens (Paragraphs 90, 94-96, the beam position sensor 142 provides real time detection of the beam’s position and allow for the controller (disclosed as a microprocessor on paragraphs 94 and 95) to adjust the placement of the beam based on the detection).
Regarding claim 15, Zacharias discloses wherein the optical correction lens is configured to image, in the focused manner, the laser pulses deflected by the scanning device for correcting image field curvatures caused by the scanning device to a plane (Fig. 2, lens 132, paragraph 89, lens 132 appears to be the same structure as the lens on specification Fig. 2, and thus would perform the same correction function).
Regarding claim 16, Zacharias discloses wherein the optical correction lens has a first lens surface facing the movable mirror and a second lens surface facing the intended treatment area when treating the eye tissue (Figure 2)
Regarding claim 18, Zacharias discloses an ophthalmic device for treating eye tissue using laser pulses (Abstract, paragraph 6, laser pulses), comprising, 
a laser source configured to produce laser pulses (Fig. 2, laser source 102);
a projection optical unit comprising one or more lenses and configured for focused projection of the laser pulses to a focal point adjacent to an intended treatment area (Fig. 2, coupler/collimator optics 122; paragraphs 84 and 85, the coupler/collimator optics 122 is interpreted as the projection optical unit since the optics would perform the intended use of focusing projection of laser pulse to a focal point adjacent to an intended treatment area because the device is used for treating eye tissue), 
a scanning device, with a movable mirror, arranged downstream from the projection optical unit, configured to deflect the laser pulses projected by the projection optical unit in at least one deflection direction (Fig. 2, beam steering mechanism 128 and mirror 130; paragraph 88), and producing an image field curvature which causes the laser pulses projected by the projection optical unit to be deflected onto a curved treatment surface away from the intended treatment area (Fig 2 is capable of correcting the image field curvature created by the scanning device), 
and an optical correction lens arranged downstream of the scanning device, wherein the optical correction lens is configured to image, in a focused manner, the laser pulses deflected Fig. 2, lens 132; paragraph 89, lens 132 focuses beam onto a focusing plane at retina, the lens 132 focuses the scanned beam toward a focusing plane at retina, which is presumably the intended treatment area), such as to correct the field image curvature produced by the scanning device (Fig. 2, lens 132, paragraph 89, lens 132 appears to be the same structure as the lens on specification Fig. 2, and thus would perform the same correction function).
Regarding claim 19, Zacharias discloses wherein the scanning device is configured to move the movable mirror about a pivot point lying on an optical axis of the projection optical unit and on a surface of the movable mirror (Fig. 2, the steering mechanism 128 appears to move the movable mirror about a pivot point lying on an optical axis of the laser).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias as applied to claim 1 above, and further in view of Hohla (US 20140257256).
Regarding claim 8, Zacharias does not disclose a patient interface device which can be fastened to the eye tissue of a patient and which is rotatably mounted about a pivot point of the movable mirror.
Hohla teaches a patient interface device which can be fastened to the eye tissue of a patient and which is rotatably mounted about a pivot point of the movable mirror (Fig. 1, patient interface 24 which is mounted about the pivot point of a mirror 30; Fig. 2, patient interface 24 is round and thus may be rotated while mounting).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device disclosed by Zacharias and further include the patient interface taught by Hohla in order to immobilize the eye in position during laser eye surgery.	
Regarding claim 9, Zacharias does not disclose wherein the optical correction lens is securely or detachably connected to the patient interface device.
Hohla teaches wherein the optical correction lens is securely or detachably connected to the patient interface device (Fig. 1; Paragraph 30, focusing lens 18 may be moved in the z direction which allow the lens to touch the patient interface and thus be detachably connected to the patient interface).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the optical correction lens taught by Zacharias and add the motor taught by Hohla to the lens in order to allow the lens to vary the position of the focal spot along a z direction during laser eye surgery (Hohla paragraph 30
Regarding claim 11, Zacharias in view of Hohla teaches wherein the scanning device is embodied such that it can be moved out of a beam path between the scanning device and the eye tissue in a state of a patient interface device in which it is fastened to the eye tissue (Zacharias Fig. 2, mirror 130, steering mechanism 128, the mirror may be rotated so that it is completely out of the beam path; Hohla Fig. 1, patient interface 24).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias in view of Hohla as applied to claim 8 above, and further in view of Goodings (20120078241).
Regarding claim 10, Zacharias in view of Hohla teaches wherein the patient interface device has an opening, which opening is closed by the eye tissue in a state of the patient interface device in which it is fastened to the eye tissue (Hohla Fig. 1, patient interface 24 has opening that is closed when attached to the eye). Zacharias in view of Hohla do not disclose a cavity provided for holding liquid.
Goodings teaches a patient interface with a cavity provided for holding liquid (Figs. 5A-C; Paragraph 33, liquid layer 172). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the patient interface device taught by Zacharias in view of Hohla and further include the liquid layer taught by Goodings in order to prevent the optical correction lens from directly contacting with the surface of the eye (Goodings paragraph 33.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias as applied to claim 1 above, and further in view of Rathjen (US 20130144277).
Regarding claim 13, Zacharias does not disclose a divergence modulator arranged upstream of the projection optical unit, wherein the divergent modulator is configured to shift divergence of a laser beam defined by the laser pulses based on deflection of laser pulses such that image field curvatures caused by the scanning device are at least partly compensated.
Rathjen teaches a divergence modulator arranged upstream of the projection optical unit, wherein the divergent modulator is configured to shift divergence of a laser beam defined by the laser pulses based on deflection of laser pulses such that image field curvatures caused by the scanning device are at least partly compensated (Abstract, paragraphs 9 and 12, divergent modulator designed to modulate laser beam based on the scanning angle).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device taught by Zacharias and further include the divergence modulator taught by Rathjen in order to enable tissue cuts with a vertical cut component, without vertical displacements of the projection optical unit having to be performed (Rathjen paragraph 6).
Regarding claim 14, Zacharias in view of Rathjen teaches wherein the divergence modulator comprises two optical lenses arranged in series, at least one of the two optical lenses being coupled to a movement driver in a manner displaceable on an optical axis for modulating the divergence of the laser beam (Rathjen paragraph 67, the modulator comprises two optical lens where at least one lens 151 is coupled to a movement driver).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (US 20080015553) in view of Hohla (US 20140257256) in view of Goodings (20120078241) and in view of Rathjen (US 20130144277).
Zacharias discloses an ophthalmic device for treating eye tissue using laser pulses (Abstract, paragraph 6, laser pulses), comprising, 
a laser source configured to produce laser pulses (Fig. 2, laser source 102);
a projection optical unit comprising one or more lenses and configured for focused projection of the laser pulses to a focal point adjacent to an intended treatment area (Fig. 2, coupler/collimator optics 122; paragraphs 84 and 85, the coupler/collimator optics 122 is interpreted as the projection optical unit since the optics would perform the intended use of focusing projection of laser pulse to a focal point adjacent to an intended treatment area because the device is used for treating eye tissue), 
a scanning device, with a movable mirror, arranged downstream from the projection optical unit, configured to deflect the laser pulses projected by the projection optical unit in at least one deflection direction (Fig. 2, beam steering mechanism 128 and mirror 130; paragraph 88), and producing an image field curvature (Fig 2 is capable of correcting the image field curvature created by the scanning device), wherein the scanning device is configured to move the mirror about a pivot point lying on an optical axis of the projection optical unit and on a surface of the moveable mirror (Fig. 2, the steering mechanism 128 appears to move the movable mirror about a pivot point lying on an optical axis of the laser), wherein the scanning device comprises a plurality of linear drives coupled to the movable mirror and the ophthalmic device comprises a control module configured to control the linear drives in such a way that the linear drives rotate the movable mirror about a pivot point lying on an optical axis of the projection optical unit and on a surface of the movable mirror (Fig. 2, the steering mechanism 128 appears to move the movable mirror about a pivot point lying on an optical axis of the laser; paragraph 103, three piezoelectric actuators act as the steering mechanism to rotate the mirror, piezoelectric actuators are interpreted as linear drives as they vibrate linearly).
and an optical correction lens arranged downstream of the scanning device, wherein the optical correction lens is configured to image, in a focused manner, the laser pulses deflected by the scanning device on the intended treatment area in the eye tissue (Fig. 2, lens 132; paragraph 89, lens 132 focuses beam onto a focusing plane at retina, the lens 132 focuses the scanned beam toward a focusing plane at retina, which is presumably the intended treatment area) such as to correct the field image curvature produced by the scanning device (Fig. 2, lens 132, paragraph 89, lens 132 appears to be the same structure as the lens on specification Fig. 2, and thus would perform the same correction function), wherein the optical correction lens is configured to image, in a focused manner, the laser pulses deflected by the scanning device for correcting image field curvatures caused by the scanning device to a plane (Fig. 2, lens 132, paragraph 89, lens 132 appears to be the same structure as the lens on specification Fig. 2, and thus would perform the same correction function), 
(Paragraphs 90, 94-96, the beam position sensor 142 provides real time detection of the beam’s position and allow for the controller (disclosed as a microprocessor on paragraphs 94 and 95) to adjust the placement of the beam based on the detection).
Zacharias does not disclose the patient interface, the divergence module, the optical correction lens being securely or detachably connected to the patient interface or a cavity provided for holding liquid. 
However, Hohla teaches a patient interface device which can be fastened to the eye tissue of a patient and which is rotatably mounted about a pivot point of the movable mirror (Fig. 1, patient interface 24 which is mounted about the pivot point of a mirror 30; Fig. 2, patient interface 24 is round and thus may be rotated while mounting) and wherein the optical correction lens is securely or detachably connected to the patient interface device (Fig. 1; Paragraph 30, focusing lens 18 may be moved in the z direction which allow the lens to touch the patient interface and thus be detachably connected to the patient interface). Additionally, Hohla discloses teaches wherein the patient interface device has an opening, which opening is closed by the eye tissue in a state of the patient interface device in which it is fastened to the eye tissue (Hohla Fig. 1, patient interface 24 has opening that is closed when attached to the eye).
Goodings teaches a patient interface with a cavity provided for holding liquid (Figs. 5A-C; Paragraph 33, liquid layer 172).
Additionally, Rathjen teaches a divergence modulator arranged upstream of the projection optical unit, wherein the divergent modulator is configured to shift divergence Abstract, paragraphs 9 and 12, divergent modulator designed to modulate laser beam based on the scanning angle).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device taught by Zacharias to include the patient interface, taught by Hohla, to include the liquid layer, taught by Goodings, and to include the divergence modulator configuration, as taught and suggested by Rathjen, in order to immobilize the eye in position during laser eye surgery, to prevent the optical correction lens from directly contacting with the surface of the eye (Goodings paragraph 33), and to enable tissue cuts with a vertical cut component, without vertical displacements of the projection optical unit having to be performed (Rathjen paragraph 6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        03/12/2021



/ALLEN PORTER/Primary Examiner, Art Unit 3792